Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are allowed.
Claims 1: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination the overcurrent protection circuit includes: a plurality of determination circuits each correlated one-to-one with any a different one of a plurality of possible wire connection states of the stator winding, the plurality of determination circuits being configured to independently determine whether a current flowing through the inverter when the inverter has a corresponding wire connection state has an abnormal value; a combining circuit to combine a plurality of determination results received from the plurality of determination circuits, respectively; and an invalidation circuit configured to invalidate a determination process by one or more of the plurality of determination circuits, and cause the combining circuit to output only a determination result by a selected determination circuit from the plurality of determination circuits circuit that is correlated with a selected wire connection state of the stator winding, and when the determination result output from the combining circuit indicates that the current flowing through the inverter has an abnormal value, the control device stops the inverter.
The prior art made of record in form 892, Yamakawa et al. US 2015/0168033, discloses a heat pump device includes: a compressor that compresses a refrigerant; a motor that drives the compressor; a wiring switching unit that switches a wiring structure of the motor; an inverter that applies a desired voltage to the motor; and an inverter control unit that generates a PWM signal for driving the inverter, that includes, as an operation mode, a heating operation mode in which a heating operation is performed on the compressor and a normal operation mode in which a refrigerant is compressed by performing a normal operation on the compressor, and that controls a switching operation of the wiring switching unit in accordance with an operation mode.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846